Citation Nr: 1128930	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-21 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to residuals of a right ankle fracture.  

2.  Entitlement to service connection for a right leg disorder, to include as secondary to residuals of a right ankle fracture.  

3.  Entitlement to service connection for a left knee disorder, to include as secondary to residuals of a right ankle fracture.  

4.  Entitlement to service connection for a left leg disorder, to include as secondary to residuals of a right ankle fracture.  

5.  Entitlement to service connection for a low back disorder, to include as secondary to residuals of a right ankle fracture.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to September 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In November 2007, the Board remanded this case for further development of the record.  That development has been completed and the case is ready for appellate consideration.  

The issues of entitlement to a temporary total disability rating following surgery in February 2007 and entitlement to service connection for diabetes mellitus as secondary to the Veteran's service-connected right ankle disability have been raised by statements received in September 2007, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current right knee strain is aggravated by the residuals of his right ankle fracture.  

2.  The evidence shows that the Veteran does not have a current right leg disorder, other than right knee strain and residuals of a right ankle fracture.  

3.  The Veteran's current left knee strain is aggravated by the residuals of his right ankle fracture.  

4.  The evidence shows that the Veteran does not have a current left leg disorder, other than left knee strain.  

5.  The Veteran's current lumbosacral strain is aggravated by the residuals of his right ankle fracture.  


CONCLUSIONS OF LAW

1.  Right knee strain is aggravated by residuals of a right ankle fracture.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).  

2.  A right leg disorder was not incurred in or aggravated by military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

3.  Left knee strain is aggravated by residuals of a right ankle fracture.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).  

4.  A left leg disorder was not incurred in or aggravated by military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

5.  Lumbosacral strain is aggravated by residuals of a right ankle fracture.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of entitlement to service connection for a low back disorder, a right knee disorder, and a left knee disorder.  This is so because the Board is taking action favorable to the Veteran by granting the claims for service connection for a low back disorder, a right knee disorder, and a left knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the Veteran's other claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to initial adjudication, a letters dated in July 2004 satisfied the duty to notify provisions for all claims.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006).  After the April 2005 rating decision on appeal, a letter dated in March 2006 satisfied additional notice provisions, followed by a supplemental statement of the case in August 2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  

Further, the duty to assist has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  Adequate VA examinations were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Further, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Historically, the Veteran served on active duty service from September 1963 to September 1965.  In July 2004, the Veteran submitted claims of entitlement to service connection for the disabilities listed above as secondary to his service-connected right ankle disability.  Those claims were denied in April 2005.  The Veteran perfected an appeal in June 2006.  

Right And Left Knee Disorders

The Veteran's service treatment records are silent for any complaints, clinical findings, or diagnosis indicative of a disorder of either knee.  At the time of his separation examination in July 1965, the Veteran denied any history of a trick or locked knee; on examination, the lower extremities were normal.  

Post-service treatment and examination records are silent for any complaints or clinical or other findings indicative of a disorder of either knee until x-rays of the Veteran's left knee in December 2004 revealed minimal degenerative changes.  In May 2005, the Veteran reported generalized joint pains, including in his knees, although the only clinical finding noted by the examiner was that there was no effusion on either knee.  A VA examiner in December 2005 recorded the Veteran's report that he had taken Tramadol for his bilateral knee pain 10 years previously with good benefit; the only relevant clinical finding noted by the December 2005 examiner was that the knees were without effusions, erythema, or warmth.  In January 2007, a VA nurse practitioner noted that the Veteran's right leg was tender to palpation, without indicating the exact location of the tenderness, and there was a trace of edema in the extremities.  A podiatrist noted in October 2007 that the Veteran was unable to bend his knees due to pain; however, no diagnosis was listed regarding the Veteran's knees.  

At a hearing before the Board in September 2007, the Veteran testified that he had pain in both his knees, which he believed was due to his altered gait due to his service-connected right ankle disability.  He also stated that VA examiners had diagnosed arthritis in his knees.  

A VA joints compensation examination was conducted in July 2009.  The examiner noted the Veteran's complaint of bilateral leg pain, which was related to his knees.  The Veteran also reported having soreness and tenderness in his knees, particularly after prolonged standing and walking.  There was no history of trauma, injury, accident, or surgery involving the Veteran's knees.  The examiner noted that service connection was in effect for residuals of a right ankle fracture, for which the Veteran had previously undergone arthrodesis.  As a result of that disability, the examiner noted that the Veteran had an abnormal gait for a long time, which would put strain on his knees.  On examination, range of motion of the Veteran's knees was from 0 degrees to 140 degrees, which is normal.  See 38 C.F.R. § 4.71a, Plate II (2010).  There was no pain on range of motion testing of the knees, and the knees were noted to be stable.  X-rays of both knees on that examination showed no significant bone or joint abnormality.  The examiner stated that the Veteran's bilateral knee strain was not related in any way to his military service, but that his bilateral knee strain was "more likely than not" aggravated by his abnormal gait.  

The Board is cognizant that a claim that "pain alone" may establish service connection must fail when there is an insufficient factual showing that the pain derives from a disease or injury attributable to service or to a service-connected disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  In this case, however, although the clinical and most recent x-rays findings regarding the Veteran's knees are normal, the examiner diagnosed bilateral knee strain.  Moreover, x-ray evidence in 2004 found minimal degenerative changes in the left knee.  Accordingly, based on the examiner's opinion, the Board finds that the abnormal gait due to the Veteran's service-connected right ankle disability aggravated his bilateral knee strain.  No examiner has attributed the Veteran's bilateral knee pain or knee strain to any other etiology.  

The VA examiner in July 2009, opined that the Veteran's bilateral knee disorder was not due to his military service.  In the absence of any medical or other evidence of a disorder of either of the Veteran's knees during service or for many years after service, or of medical evidence linking a current knee disorder to his military service, service connection on the basis of direct service incurrence is not warranted.  

Therefore, considering the medical evidence of record, the Veteran's testimony before the Board, and the opinion of the July 2009 VA examiner, service connection for bilateral knee strain, secondary to the Veteran's service-connected right ankle disability, is warranted.  

Right And Left Leg Disorders

The Veteran's service treatment records are silent for any complaints, clinical findings, or diagnosis indicative of a disorder of either leg.  At the time of his separation examination in July 1965, the Veteran did not report any complaints of a leg disorder; on examination, the lower extremities were normal.  

Post-service treatment and examination records are silent for any complaints or clinical or other findings indicative of a disorder of either leg, other than the Veteran's knees, as discussed above, and the service-connected residuals of a right ankle fracture.  At his hearing before the Board in September 2007, the Veteran testified that he received all his medical treatment from VA facilities and that he had been treated for restless leg syndrome.  However, VA clinic reports dated through September 2007 are of record, and those records do not reflect any complaints, clinical findings, or diagnosis of restless leg syndrome or of any other disorder of either leg, other than the Veteran's knees and right ankle, as discussed above.  

The July 2009 VA compensation examiner noted that the Veteran complained of bilateral leg pain, which the examiner indicated was related to the Veteran's knees.  No abnormal clinical findings were noted regarding either leg, except for his right ankle, for which service connection has already been established.  Moreover, the examiner did not list a diagnosis of a disorder of either leg, other than bilateral knee strain.  

Without a disability, there can be no entitlement to compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  As there is no medical evidence of a current diagnosis of a disability of either leg, other than bilateral knee strain and residuals of a right ankle fracture, each of which is already service-connected, service connection is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for right and left leg disorders, to include as secondary to residuals of a right ankle fracture, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  

Low Back Disorder

The Veteran's service treatment records are silent for any complaints, clinical findings, or diagnosis indicative of a back disorder.  At the time of his separation examination in July 1965, the Veteran denied any history of arthritis or rheumatism, lameness, neuritis, or paralysis; on examination, the spine was normal.  

Post-service treatment and examination records are silent for any complaints or clinical or other findings indicative of a low back disorder until December 2005, when a VA examiner recorded the Veteran's report of chronic left-sided lumbar back pain localized around the ischial spine.  A spinal x-ray in December 2004 showed no evidence of spondyloarthritis, but showed evidence of left sacral ileitis.  

The Veteran also described his chronic back pain at his hearing before the Board in September 2007, indicating that the pain was due to his altered gait.  

At the time of a VA spine compensation examination in July 2009, the Veteran reported that he had experienced back pain for the previous six years, with soreness, aches, pain, and tenderness in the back.  He used a TENS unit, as well as a cane.  On examination, the Veteran could forward flex his thoracolumbar spine to 70 degrees, extend it to 20 degrees, flex laterally to 20 degrees in each direction, and rotate 20 degrees in each direction.  Repetitive use increased the pain.  There was also tenderness across the back.  The Veteran denied any flare-ups.  The examiner indicated that the Veteran also had right foot numbness and tingling that "may be coming from the back."  Straight leg raise testing, reflexes, and muscle strength were all normal.  The examiner diagnosed lumbosacral strain, and indicated that the disorder was not likely due to service, but that, due to the Veteran's long history of an abnormal gait, the lumbosacral strain was "more likely than not" aggravated by the abnormal gait.  The examiner stated that the extent of aggravation could not be determined.  

The VA examiner provided the opinion that the Veteran's low back disorder was not due to his military service.  In light of the absence of any medical or other evidence of a low back disorder knees during service or for many years after service, or of medical evidence linking the current back disorder to service, service connection on the basis of direct service incurrence is not warranted.  

However, based on the medical evidence of record, the Veteran's testimony, and the VA examiner's opinion that it was "more likely than not" that the diagnosed lumbosacral strain was aggravated by the Veteran's longstanding abnormal gait due to his service-connected right ankle disability, service connection for lumbosacral strain, secondary to the Veteran's service-connected right ankle disability, is warranted.  


ORDER

Service connection for right knee strain as secondary to residuals of a right ankle fracture, is granted.  

Service connection for a right leg disorder other than right knee strain, to include as secondary to residuals of a right ankle fracture, is denied.  

Service connection for left knee strain as secondary to residuals of a right ankle fracture, is granted.  

Service connection for a left leg disorder other than left knee strain, to include as secondary to residuals of a right ankle fracture, is denied.  

Service connection for lumbosacral strain as secondary to residuals of a right ankle fracture, is granted.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


